ANDERSON, Circuit Judge,
concurring in part and dissenting in part.
I concur in Judge Tjoflat’s opinion, except for its failure in Part III.B. to enforce *789the statutory preferences1 for families which occupy substandard housing, for families which have been involuntarily displaced, and for familiies which pay more than 50% of their income for rent. I respectfully dissent from Part III.B. of Judge Tjoflat’s opinion because a thorough investigation of legislative history persuades me that Congress intended for the statutory preferences to be honored by public housing authorities regardless of the promulgation of regulations by HUD. Moreover, it is clear in the legislative record that the “economic mix” criteria has been deemphasized by Congress. While that factor should not be ignored, it would be error for a public housing authority to have an absolute preference for higher-income tenants over those applicants who qualify for the statutory preferences for families in substandard housing, displaced families, or families paying more than 50% of their income in rent. It is undisputed in this case that the Montgomery Housing Authority had an absolute preference for higher-income tenants over applicants who qualified for the foregoing three statutory preferences. Because this violates the preference provisions of the statute, I would reverse.
Judge Tjoflat’s opinion correctly traces the somewhat convoluted history of 42 U.S.C. § 1437d(c)(4)(A). In 1974, the Housing Act of 1937 was amended to include a provision requiring public housing authorities to consider “economic mix” in the selection of tenants. Housing and Community Development Act of 1974, Pub.L. No. 93-383, Title II, § 201(a), 88 Stat. 660. In 1979, Congress further amended this section to include the requirement that public housing authorities have tenant selection criteria which include preferences for families which occupy substandard housing or which have been involuntarily displaced. Housing & Community Development Amendments of 1979, Pub.L. No. 96-153, Title II, § 206(a), 93 Stat. 1108. The third preference for families which are paying more than 50% of their income for rent was added in 1983. Domestic Housing & International Recovery and Financial Stability Act, Pub.L. No. 98-181, Title II, § 203(a), 97 Stat. 1153, 1178 (1983).
In 1981, the Senate proposed another amendment to the Housing Act — to eliminate the “economic mix” requirement altogether. S.Rep. No. 139, 97th Cong., 1st Sess. 235, 255 reprinted in 1981 U.S.Code Cong. & Ad.News 396, 531, 551. The Senate observed that “[tjhis economic mix policy has the ill effect of giving moderate income families priority for housing subsidies while truly poor families remain on waiting lists.” 1981 U.S.Code Cong. & Ad. News at 530. In this same Report, the Senate repeatedly emphasized its commitment to providing public housing to the neediest of families:
The Committee’s other principal purpose in adopting Title II of the bill is to focus limited housing assistance funds on those who need the taxpayer’s help the most____ Because funds are limited, each moderate-income family that gets into the programs effectively reduces the odds that a truly poor family can be decently housed.
The Committee believes it is a fairer and more compassionate policy to limit eligibility to the more needy____ [T]he Committee rejects the argument that for cost reasons moderate-income people should get housing while the poor wait in line____ The government’s purpose in lower-income housing programs should be to help those who most need assistance.
The Committee also believes that local public housing agencies ... should not be required to pursue a policy of obtaining tenants with a mix of different income levels. The managers of these programs should be' free to house the neediest households first.
Id. at 525-26. Also proposed by the Senate Report and adopted in conference were provisions to reduce income eligibility for applicants for public housing and to reduce the percentage of units available for families other than very-low income.
*790The Conference Report did not adopt the Senate’s amendment regarding the abolition of the economic mix criteria. However, the Conference Report did not reject the Senate proposal out of hand; rather, it acknowledged a concern about the way in which the “economic mix” criteria was being applied:
The conferees are also concerned that in carrying out the policy of creating a mix of families having a broad range of lower incomes in assisted housing that families whose incomes are between 50 and 80 percent of median not be given a priority for occupancy by virtue of their income. In addition, the conferees do not intend that a community should be required to achieve the same distribution of incomes between lower income families living in assisted housing and lower income families living in the community at large. Such a rigid formula can inhibit a community from fulfilling the basic purpose of the assisted housing programs without delay — to aid lower income families in obtaining a decent place to live.
H.R.Conf.Rep. No. 208, 97th Cong., 1st Sess. 695, reprinted in 1981 U.S.Code Cong. & Ad.News 1010,1054. Thus, I take the legislative history behind the 1981 Amendment to mean that the “economic mix” factor, while still a criteria to be considered, cannot take priority over families who have a statutory preference. The Conference Report expressly said that higher-income applicants should not have a priority. Yet this is precisely how the Montgomery Housing Authority is admittedly choosing tenants.
I find that the statute at issue here — 42 U.S.C. § 1437d(c)(4)(A) — is clear enough, when read in conjunction with its legislative history,2 to provide adequate guidance to public housing authorities, even in the absence of interpretive regulations promulgated by HUD. Congress’ intent was that economic mix not be a priority over preferences for families who live in substandard housing, who are homeless, or whose rent is over 50% of their incomes. Thus, regardless of whether the statutory preference provision is self-executing, the actions of the Montgomery Housing Authority reverse the statutorily mandated preferences and are in conflict with this statutory policy. See Martinez v. Rhode Island Housing & Mortgage Finance Corp., 738 F.2d 21, 25 (1st Cir.1984) (absolute preference for higher-income applicants violates statutory policy of Section 8 program, even though statute is not self-executing).
The record is clear with respect to the Montgomery Housing Authority’s absolute preference for higher-income tenants. Indeed, the parties stipulated prior to trial that the Montgomery Housing Authority currently has a priority for renting to applicant families in the highest rent ranges, that to the extent preferences are given to families which are displaced or living in substandard housing, those preferences are only granted within rent ranges, and that there has never been a preference granted to those families which are paying over 50% of their income for rent. See Record on Appeal at 221, 222 (Pre-trial Stipulations, paragraphs 52, 57, and 61). Since I believe the district court erred in not finding this policy to be a statutory violation, I would reverse and grant plaintiffs relief from the tenant selection procedures being applied by the Montgomery Housing Authority.

. See 42 U.S.C. § 1437d(c)(4)(A) (1982 & Supp. III 1985).


. The legislative history accompanying the 1979 Amendment which added two of the preferences strongly suggests that Congress intended for its own statute to guide public housing authorities and that it did not mean for the preferences to have no effect until HUD promulgated regulations. "The Committee has provided a priority in the selection of tenants in public housing ... The priority is intended to guide the ... PHA in determining which potential tenants to select." H.R.Rep. No. 154, 96th Cong., 1st Sess. 16, reprinted in 1979 U.S.Code Cong. & Ad.News 2317, 2332.